Citation Nr: 1530837	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic heart disorder, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 1966 to August 1992, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for a "chronic heart condition with pacemaker in 2009."  Additional material evidence was associated with the claims file within a year of this decision, including lay statements from the Veteran and VA examination findings in December 2010.  An August 2011 rating decision issued by the RO in Phoenix, Arizona denied entitlement to retroactive benefits under the Nehmer line of cases for service connection for a "chronic heart condition with a pacemaker based on herbicide exposure."  The Veteran appealed the denial in this decision and the matter is now before the Board.  The Board notes that the Denver RO is the Agency of Original Jurisdiction (AOJ), and it is the RO that certified the present appeal to the Board. 

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Denver in April 2015.  A transcript of this hearing has been associated with the Veteran's claims file. 


FINDING OF FACT

The Veteran's current symptoms of a sinoatrial node dysfunction are etiologically related to his active military service.  






CONCLUSION OF LAW

The criteria for service connection for a chronic heart disorder, to include as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases related to the heart, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Additionally, the procedural history of this matter shows that the Veteran's claim for service connection included a discussion of the Nehmer line of cases in the August 2011 rating decision issued by the Phoenix RO.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. U. S. Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U. S. Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  Although the Phoenix RO applied the Nehmer analysis in adjudicating the Veteran's service connection claim for a chronic heart condition, the Board concludes that presumptive and Nehmer analyses are not necessary because the Board determines that the Veteran is entitled to service connection for a chronic heart disorder on a direct basis.

Initially, the Board notes that the most recent medical evidence shows that the Veteran has a current heart disorder.  Specifically, a February 2015 private treatment record showed that the Veteran has diagnoses for a sinoatrial node disorder, palpitations, and calcified aortic stenosis of the bicuspid valve, as well as a history of a permanent cardiac pacemaker placement and status-post aortic valve replacement with a bioprosthetic valve.  Thus, the first element of service connection is met. 

Regarding the second element of service connection, the Board notes that the claims file includes several instances of in-service complaints and treatment for heart-related symptoms.  In particular, service treatment records show that the Veteran complained of chest pain and numbness in his arm in a February 1981 emergency visit note.  Likewise, in a May 1983 periodic medical examination, he was noted as having occasional episodes of chest pain that were never evaluated, but were recurring and associated with tension or noted after eating.  Several service treatment records from 1985 show that the Veteran was admitted to the hospital for observation of suspected syncope and other episodes of loss of consciousness.  A December 1985 record of inpatient treatment showed that the cause of these episodes was not clear and that the Veteran had an electroencephalogram, a computed tomography (CT) brain scan, and pulmonary function studies performed for these symptoms.  A followup visit from the same month noted that his episodes of loss of consciousness were most likely syncopal in nature.  Likewise, a September 1988 electrocardiographic record showed that he had a left axis sinus bradycardia.  Furthermore, several subsequent service treatment records noted that the Veteran had a history of dizziness and fainting spells, that he was hospitalized for these symptoms in 1985, and that they were not associated with a myocardial infarction.  Thus, the second element is met because the Veteran had in-service incurrences associated with a heart disorder.

Turning to the nexus requirement, the Board notes that the claims file includes findings regarding the etiology of the Veteran's current chronic heart disorder located in a December 2010 VA examination report.  After reviewing the Veteran's claims file, noting his self-reported symptoms and history, and performing a physical examination, the VA examiner diagnosed him with sinoatrial dysfunction and aortic valvular stenosis that was not treated and included left ventricular hypertrophy.  The examiner noted that the sinoatrial dysfunction was a disorder of impulse generation, that its probable initial onset was in 1983, and that it was treated with a permanent pacemaker in January 2009.  Furthermore, after comparing the Veteran's current descriptions of his loss of consciousness in service and his symptoms as noted in January 1986 and August 1985 service treatment records, the VA examiner concluded that this evidence strongly suggested that he had sinoatrial node dysfunction since 1983.  He explained that sinoatrial node dysfunction is a disorder of impulse generation and that it is not classified as ischemic heart disease (IHD).  

The VA examiner's opinions are competent and they are the most probative evidence on the issue of etiology of the Veteran's sinoatrial node dysfunction because of the VA examiner's expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board finds that the Veteran's current symptoms of a sinoatrial node dysfunction are etiologically related to his active military service. 

Accordingly, the evidence is at least in relative equipoise in showing that the Veteran's current sinoatrial node dysfunction is as likely as not the result of military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim for service connection for a chronic heart disorder, to include as due to herbicide exposure.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.







ORDER

Entitlement to service connection for a sinoatrial node dysfunction is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


